DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 August 2019 and 23 June 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The replacement drawings were received on August 14, 2019 for Figure 12.  These drawings are acceptable.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on August 14, 2019.  Claims 10-14 have been canceled without prejudice. Claims 1, 5-9, 15-18 have been amended.  Claims 19-25 have been added.  Claims 1-9, 15-25 are pending and an action on the merits is as follows. 

	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim recites “…the second switching member (602) is configured to block off the annular channel (260), or block off a communication between the third branch channel (230) and the annular channel (260); [[and]] … the third switching member (603) is configured to block off the annular channel (260), or block off a communication between the fourth branch enter the fifth path 231 from the third path 263 at this moment. When the second switching member 602 rotates by a set angle in the B direction in Fig. 7, the second path 262 is in communication with the third path 263, and the banknote can enter the second path 262 from the third path 263 at this moment. … When the third switching member 603 rotates by a set angle in the A direction in Fig. 8, the third path 263 is in communication with the fourth path 264, and the banknote can enter the third path 263 from the fourth path 264 at this moment. When the third switching member 603 rotates by a set angle in the B direction in Fig. 8, the fourth branch channel 240 is in communication with the third path 263, and the banknote can enter the third path 263 from the fourth branch channel 240 at this moment” (emphasis added).
	The switching member 602, when rotated by rotation A in Figure 7, does not block off the annular channel 260 because third path 263 of the annular channel is not block while the banknote is moving through that portion of the annular channel.  Second path 262 is blocked, not annular channel 260.
The switching member 603, when rotated by rotation B in Figure 8, does not block off the annular channel 260 because the third path 263 is open accepting the banknote from the fourth branch channel 240. Forth path 264 is blocked, not annular channel 260.


    PNG
    media_image1.png
    370
    433
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirotomo et al (JP 2017013906), paragraph citations reference the attached machine translation.
RE 1, Hirotomo discloses an automatic teller machine (200), comprising: a banknote-in mechanism (210, par 99), a temporary storage mechanism (242 and/or 220, par 99-100), a banknote-out mechanism (240, par 99), an identification mechanism (216, par 102), a circulation box (224, par 100), a recycling box (225, par 101), a banknote conveyance channel (214), a banknote recycling channel (114h), and a banknote circulation channel (114e, f, g), wherein the banknote conveyance channel comprises an annular channel (see clip art AC), a first branch channel, a second branch channel, a third branch channel, a fourth branch channel, and a fifth branch channel; wherein the banknote-in mechanism is in communication with the annular channel through the first branch channel; wherein the temporary storage mechanism is in communication with the annular channel through the second branch channel; wherein the banknote-out mechanism is in communication with the annular channel through the third branch channel; wherein a first end of the identification mechanism is in communication with the 
RE 2, wherein the annular channel is configured to make a banknote to unidirectionally move in the annular channel along a preset direction (clockwise in Fig 14-17, par 46,103-105).
RE 3, wherein at least one selected from the group consisting of the banknote-in mechanism, the temporary storage mechanism, and the banknote-out mechanism is located outside of the annular channel (Fig 14-17).
Re 4, wherein the fifth branch channel, the fourth branch channel, the third branch channel, the second branch channel, and the first branch channel are in communication with the annular channel in sequence along the preset direction (Fig 14-17).
RE 5, wherein the annular channel comprises a fourth path, a third path, a second path, and a first path which are connected end to end along the preset direction; wherein the first branch channel and the first path intersect; the second branch channel, the first path, and the second path intersect; the third branch channel, the second path, and the third path intersect; wherein the third path, the fourth path and the fourth branch channel intersect; the first path, the fourth path, and the fifth branch channel intersect (Fig 14-17).
Re 8, 23-25, wherein the circulation box is in communication with the fourth branch channel through the banknote circulation channel (Fig 14-17).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 9, 15-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hirotomo.
Re 6, 19-22, Hirotomo discloses an automatic teller machine comprising: at least five branch channels in communication with the annular channel, and the recycling box (225) in communication with the banknote conveyance channel (214) through the banknote recycling channel (114h, 115h); 
Re 7, Hirotomo discloses an automatic teller machine comprising: a branch channel comprises a first path and a second path; wherein a first end of the first path, a first end of the 
Re 9, 15, Hirotomo discloses an automatic teller machine comprising: at least one selected from the group consisting of a first switching member, a second switching member, a third switching member, a fourth switching member, a fifth switching member, and a sixth switching member (115x) is a rotary switching member (Fig 5).
Hirotomo fails to disclose the recycling box is in communication with the third branch channel through the banknote recycling channel; wherein the third branch channel comprises a fifth path and a sixth path; wherein a first end of the fifth path, a first end of the sixth path, and the banknote recycling channel intersect; wherein a second end of the fifth path and the annular channel intersect; wherein a second end of the sixth path is in communication with the banknote-out mechanism; and the position of a first switching member, a second switching member, a third switching member, a fourth switching member, a fifth switching member, and a sixth switching member.
However, Hirotomo teaches in Figures 4, 5, and 14, the element 240 feeds into and intersects the conveyance path of element 242; the branch channel for element 210 has a first end communicating with element 210, a second end intersecting the annular channel; and elements 115x rotating to open or close an intersecting point along conveyance paths to direct or redirect traveling banknotes shown in Fig 5 are equivalent in Fig 14. 
Given the teachings of Hirotomo, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the automatic teller machine of Hirotomo with rearranged parts and alternate embodiments.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

RE 16-18, Hirotomo discloses a banknote processing method comprising: an ATM structure identical to claim 1, a non-transitory computer readable storage medium, storing a computer executable instruction configured to perform the method (170, par 107); banknote deposit steps or banknote withdrawal steps, wherein a banknote moves unidirectionally all along in the annular channel along a preset direction when the banknote is located in the annular channel; wherein the banknote deposit steps comprise the following process in which: the banknote enters the annular channel from the banknote-in mechanism through the first branch channel; the banknote enters the fifth branch channel through the annular channel, and then enters the identification mechanism along the fifth branch channel; after being identified by the identification mechanism, the banknote enters the annular channel along the fourth branch channel; in response to the banknote being identified by the identification mechanism as meeting a first preset condition, the banknote enters the temporary storage mechanism; in response to the banknote being identified by the identification mechanism as not meeting the first preset condition, the banknote enters the third branch channel through the annular channel, and then enters the banknote-out mechanism along the third branch channel; when the banknote deposit is canceled, a door (50 par 32) of the temporary storage mechanism is opened; in response to the banknote being identified by the identification mechanism as meeting a second preset condition, the banknote enters the circulation box along the banknote circulation channel; in response to the banknote being identified by the identification mechanism as not meeting the preset conditions second preset condition, the banknote enters the annular channel through the banknote 
wherein the banknote deposit steps further comprise at least one selected from the group consisting of the following options: in response to the banknote being identified by the identification mechanism as meeting the first preset condition, the banknote enters the banknote circulation channel through the fourth branch channel; and in response to the banknote being identified by the identification mechanism as not meeting the first preset condition, the banknote enters the annular channel through the fourth branch channel, and then enters the third branch channel through the annular channel, and then enters the banknote recycling channel along the third branch channel; wherein in the banknote withdrawal steps, the process in which the banknote enters the banknote conveyance channel from the circulation box through the banknote circulation channel, then enters the identification mechanism along the banknote conveyance 
Hirotomo fails to disclose in response to the banknote being identified by the identification mechanism as meeting a first preset condition, the banknote enters the second branch channel through the annular channel, and then enters the temporary storage mechanism along the second branch channel.
However, Hirotomo teaches the first condition (authenticity) and the second condition (fitness) are checked simultaneously while the banknote is in the identification mechanism then conveyed to storage (220), authentic and fit drop in circulation box (224), authentic and not fit travel to recycling box (225), and not genuine banknotes travel to reject (242) through the annular channel (par 103-104).
Given the teachings of Hirotomo, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Hirotomo with the first condition (authenticity) and the second condition (fitness) are checked 
Doing so would eliminate a repeated step of the banknote circulating twice when the same machine performs both tests and circulates the banknote to the appropriate destination (MPEP 2144.04 In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mizoro (US 8689962) discloses the claim features of at least independent claims 1 and 16, see figure 1 and disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Christle I Marshall/
Primary Examiner, Art Unit 2887